Case 0:19-cv-60007-RKA Document 107 Entered on FLSD Docket 12/08/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60007-CIV-ALTMAN/Hunt

  SAILBOAT BEND SOBER LIVING, LLC, et al.,

         Plaintiffs,
  v.

  THE CITY OF FORT LAUDERDALE,

        Defendant.
  _________________________________/

                                                ORDER

         The Defendant filed a Motion for Bill of Costs (the “Motion”) [ECF No. 98], and the

  Plaintiffs did not file a response in opposition. See generally Docket. The Court referred the

  Motion to United States Magistrate Judge Patrick M. Hunt, see [ECF No. 33], who issued a Report

  and Recommendation (the “R&R”) [ECF No. 104], in which he suggests that the Defendant is

  entitled—as the prevailing party—to recover taxable costs in the amount of $6,297.30 under

  Federal Rule of Civil Procedure 54(d) and 28 U.S.C. § 1920. See id. at 4. He also warned the

  Plaintiffs as follows:

         Within fourteen (14) days after being served with a copy of this Report and
         Recommendation, any party may serve and file written objections to any of the
         above findings and recommendations as provided by the Local Rules for this
         district. 28 U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The parties are hereby
         notified that a failure to timely object waives the right to challenge on appeal the
         District Court’s order based on unobjected-to factual and legal conclusions
         contained in this Report and Recommendation.

  Id. at 5. Despite this warning, the Plaintiffs have not objected to Magistrate Judge Hunt’s R&R.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But, when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to
Case 0:19-cv-60007-RKA Document 107 Entered on FLSD Docket 12/08/2020 Page 2 of 2




  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

  that Congress’s intent was to require de novo review only where objections have been properly

  filed—and not, as here, when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

  (“It does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         The Court has reviewed the R&R, the record, and the applicable law, and can find no clear

  error on the face of the R&R. Accordingly, the Court hereby ORDERS AND ADJUDGES as

  follows:

         1.      The R&R [ECF No. 104] is ACCEPTED and ADOPTED.

         2.      The Motion [ECF No. 98] is GRANTED. The Defendant is entitled to recover

                 taxable costs in the amount of $6,297.30, for which sum let execution issue.

         DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of December 2020.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                    2
